Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 1 of 13 Page ID #:3801




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA




          JANET GARCIA, et al.,               CV 19-6182 DSF (PLAx)
              Plaintiffs,
                                              Order GRANTING in Part
                        v.                    Plaintiffs’ Motion for Order to
                                              Show Cause re: Civil Contempt
          CITY OF LOS ANGELES, et al.,        and Sanctions (Dkt. 88)
               Defendants.



            Plaintiffs Pete Diocson Jr., Marquis Ashley, and Ktown for All
      (KFA) move for an order to show cause why Defendant City of Los
      Angeles should not be held in civil contempt for failing to comply with
      the Preliminary Injunction issued by this Court on April 13, 2020. Dkt.
      88 (Mot.). The City opposes. Dkt. 93 (Opp’n). 1 For the reasons stated
      below, the motion is GRANTED in part.

                                  I. BACKGROUND

            Los Angeles Municipal Code (LAMC) § 56.11 regulates the
      storage of personal property in public areas (the Ordinance). The
      Ordinance, among other things, authorizes the City to immediately
      seize and destroy certain personal property without notice, including
      “any item, with the exception of a constructed Tent, operational bicycle

      1 The City contends Plaintiffs did not comply with Local Rule 7-3 because
      “the present motion is based on two incidents that postdate the August 6 call
      (the August 7 and August 12 postings).” Opp’n at 7 n.4. It is absurd for the
      City to suggest that the August 6 conference did not comply with Local Rule
      7-3 on the grounds that the City continued to violate the PI Order after the
      conference occurred.
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 2 of 13 Page ID #:3802




      or operational walker, crutch or wheelchair, that is too large to fit into
      a 60-gallon container with the lid closed,” but not “a container with a
      volume of no more than 60 gallons used by an individual to hold his or
      her Personal Property” (the Bulky Item Provision). LAMC
      §§ 56.11(2)(c), (3)(i). The Ordinance also makes it unlawful for any
      person to “willfully resist, delay or obstruct a City employee from
      removing or discarding a Bulky Item.” Id. § 56.11(10)(d).

            On April 13, 2020, the Court granted Plaintiffs’ request for a
      preliminary injunction, enjoining the City from:

          1. Enforcing Section 56.11(3)(i) of the Los Angeles Municipal Code;

          2. Enforcing Section 56.11(10)(d) of the Los Angeles Municipal
             Code;

          3. Posting signs, notices, or other public information stating that
             the City will enforce Sections 56.11(3)(i) or 56.11(10)(d) of the Los
             Angeles Municipal Code.

      Dkt. 58 (PI Order) at 30. 2 On June 29, 2020, Plaintiffs’ counsel “was
      informed by a member of the community . . . that she had heard from
      unhoused residents that LA Sanitation employees told them on
      multiple occasions that they were going to start taking bulky items
      again” and that she “had spoken to a supervisor from LA Sanitation
      who confirmed that the City had given them permission to start
      removing all bulky items, and that they would post 24 hour notice to
      people.” Dkt. 89 (Myers Decl.) ¶ 9. On June 30, 2020, Plaintiffs’
      counsel “learned that paper[] notices had been posted at the same
      encampment [in Venice], referring to bulky items.” Id.; see also Dkt.
      82-22 (Sweetser Decl.) ¶¶ 2-4 & Ex. A. Plaintiffs’ counsel contacted the
      City about this information and a City attorney responded that “the
      posted flyers were not City notices, the City had not changed its




      2 The City filed an appeal of the PI Order but did not seek a stay of the
      injunction pending the appeal. Therefore, the PI Order remains in effect.



                                            2
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 3 of 13 Page ID #:3803




      enforcement of the bulky item provision and it was not conducting
      comprehensive cleanups.” Myers Decl. ¶¶ 10-11 & Exs. D, E.

             In July 2020, Plaintiffs’ counsel discovered that signs posted near
      multiple A Bridge Home (ABH) sites had not been updated to remove
      references to Bulky Items. Id. ¶ 12. Plaintiffs’ counsel again contacted
      the City’s attorneys on July 27, 2020 to inform them about the signs.
      Id. ¶ 13 & Ex. F. The City’s attorney stated that the signs referencing
      Bulky Items were all posted prior to the injunction and took the
      position that the PI Order did not “require[] it to remove or otherwise
      update signs currently posted throughout Los Angeles that contained
      the now-omitted language, but agreed to update these signs as well.”
      Id. ¶ 14 & Ex. G. On August 6, 2020, Plaintiffs’ counsel was “informed
      by a community member that the City had still not updated the
      majority of the signs in the special enforcement zone around the
      Raymer shelter in North Hollywood, and the majority of the signs still
      referred to the Bulky Item provision.” Id. ¶ 30. Despite assurances
      from the City to the contrary, Plaintiffs’ counsel discovered on August
      10, 2020 that, while many signs had been updated, at least 150 signs
      around the Raymer shelter, as well as other shelters, had still not been
      updated. Id. ¶¶ 33-37 & Ex. R; but see id. Ex. T (City stating it only
      found three signs missing an overlay and one sign that had been
      removed); Dkt. 95 (Orosco Decl.) ¶ 27 (the City discovered that
      “approximately 104 locations had missing overlays” but “placement of
      overlays in these additional area[s]” was completed by August 24,
      2020).

             On August 1, 2020, Plaintiffs’ counsel learned that the City had
      conducted a clean-up in San Pedro the prior day and saw that the
      posted signs stated that “Bulky Items Are Always Prohibited.” Myers
      Decl. ¶¶ 17-19 & Ex. J; see also Orosco Decl. ¶ 31 (on July 30, 2020, “an
      LSD [Livability Services Division] environmental compliance inspector
      posted paper notices” referencing Bulky Items). According to the City,
      “[t]he CARE+ notice that was posted on July 30 has not been used in
      other comprehensive cleanups that have occurred with other
      ABH/SECZ areas.” Dkt. 94 (Wong Decl.) ¶ 17. On August 7, 2020, the
      City “implemented the use of a revised form of paper notice for


                                          3
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 4 of 13 Page ID #:3804




      comprehensive CARE+ cleanups” that “omits any reference to bulky
      items.” Orosco Decl. ¶ 32 & Ex. 4.

             On August 4, 2020, Plaintiffs’ counsel went to a noticed cleanup
      at an ABH site and saw a number of paper notices taped directly to
      tents and encampments that stated that the storage of Bulky Items
      was prohibited. Myers Decl. ¶¶ 21-22 & Ex. L. At another clean-up
      that same day, Plaintiffs’ counsel observed LA Sanitation crushing a
      tent that appeared to have a “Notice of Bulky Items” on it and
      disposing of it. Id. ¶¶ 23-25 & Exs. M, N. After learning about these
      signs, the City’s attorneys admitted that the City “had in fact posted
      the notice on July 30 and August 3” and “that Sanitation had posted
      Notice of Bulky Item Removal on property before another cleanup in
      Wilmington.” Id. ¶ 32 & Ex. Q; see also Wong Decl. ¶¶ 19-20 (an
      Environmental Compliance Inspector “posted additional paper notices”
      prior to the August 4, 7, and 12 clean-ups stating that storage of Bulky
      Items was prohibited). On August 12, 2020, a member of group that
      monitors clean-ups saw that the City had again posted a “Notice of
      Bulky Items” in an area surrounding an ABH site. Dkt. 88-24 (Parriott
      Decl.) ¶¶ 17-20 & Ex. B. At some later time, the City “suspended the
      use of paper signs referencing ‘bulky items’ on large items used as
      shelters, and agreed to omit references to bulky items on any other
      paper signs.” Orosco Decl. ¶ 33; Wong Decl. ¶ 22 (the City “suspended
      the use of the revised paper notices” stating the storage of Bulky Items
      was prohibited). The City also “implemented additional adjustments
      for continued replacement of removed or missing overlays on
      permanent signage and the use of the revised form of CARE+ notice.”
      Orosco Decl. ¶ 33; Wong Decl. ¶ 22 (the City “implemented further
      adjustments to the protocols suspending the use of the notices,
      confirming the use of the revised CARE+ notice for comprehensive
      cleanups, and the need to continue replacing removed or missing
      overlays on pre-injunction ABH[] permanent signage”).

                             II. LEGAL STANDARD

            A civil contempt order is proper where the alleged contemnor (1)
      “violated [a] court order, (2) beyond substantial compliance, (3) not


                                         4
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 5 of 13 Page ID #:3805




      based on a good faith and reasonable interpretation of the order, (4) by
      clear and convincing evidence.” Labor/Cmty. Strategy Ctr. v. Los
      Angeles Cty. Metro. Transp. Auth., 564 F.3d 1115, 1123 (9th Cir. 2009)
      (citing In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10
      F.3d 693, 695 (9th Cir. 1993)). The “moving party has the burden of
      showing by clear and convincing evidence that the contemnors violated
      a specific and definite order of the court. The burden then shifts to the
      contemnors to demonstrate why they were unable to comply.” Fed.
      Trade Comm’n v. Enforma Nat. Prod., Inc., 362 F.3d 1204, 1211 (9th
      Cir. 2004) (quoting Fed. Trade Comm’n v. Affordable Media, 179 F.3d
      1228, 1239 (9th Cir. 1999)). “[T]he contemnors . . . must show they took
      every reasonable step to comply.” Stone v. City & Cty. of San
      Francisco, 968 F.2d 850, 856 n.9 (9th Cir. 1992), as amended on denial
      of reh’g (Aug. 25, 1992); see also Dual-Deck, 10 F.3d at 695 (“Civil
      contempt . . . consists of a party’s disobedience to a specific and definite
      court order by failure to take all reasonable steps within the party’s
      power to comply.”). “The contempt ‘need not be willful,’ and there is no
      good faith exception to the requirement of obedience to a court order.”
      Dual-Deck, 10 F.3d at 695. A district court has “wide latitude in
      determining whether there has been a contemptuous defiance of its
      order.” Gifford v. Heckler, 741 F.2d 263, 266 (9th Cir. 1984).

                                 III. DISCUSSION

      A.    Contempt

             The City does not dispute that it violated the PI Order on four
      separate occasions by posting signs stating that the storage of Bulky
      Items was prohibited. See Opp’n at 2 (acknowledging “errant notices”),
      6 (conceding the City used “an outdated pre-injunction form of the
      paper CARE+ comprehensive cleaning notice”), 9 (acknowledging the
      City posted “faulty paper notices”). Instead, it contends that it
      substantially complied with the PI Order. First, the City contends that
      “the central purpose of the Preliminary Injunction, and indeed, the
      express basis for Plaintiffs’ motion seeking that injunction, was to
      prohibit the enforcement of the Bulky Item Provisions” and “the City
      fully complied with these prohibitions.” Opp’n at 9. However, as


                                           5
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 6 of 13 Page ID #:3806




      Plaintiffs point out, the City’s compliance with part of the PI Order
      does not excuse violations of other parts. Dkt. 97 (Reply) at 1-2. 3 This
      is particularly true where the different parts of the order are
      complementary. That the City “only” threatened to take Bulky Items,
      but did not actually follow through on those threats, does not equate to
      substantial compliance with the PI Order.

             Second, the City contends it substantially complied with the PI
      Order because these violations were “four isolated instances” that “are
      outliers of the City’s practices” that were “remedied before Plaintiffs
      even filed their motion.” Opp’n at 9-10. It is simply untrue that these
      four instances were “outliers of the City’s practices.” They were in fact
      consistent with the notices approved by the City at the relevant times.
      Although the injunction was issued in April 2020, the City did not
      revise the paper CARE+ notices to eliminate all references to Bulky
      Items until August 7, 2020, Wong Decl. ¶ 17 & Ex. B, and did not
      discontinue using the Bulky Item notices until sometime later in
      August (presumably between August 13 and August 31), id. ¶ 22 (the
      City has “suspended the use of the[se] paper notices . . . after concerns
      were raised out of an abundance of caution and to avoid any confusion
      about [the City’s] compliance with the injunction.”). At the hearing, the
      City’s attorney conceded that because paper notices were not being
      used at the time the injunction issued, revising the paper signs to
      ensure compliance with the PI Order was “not a focus” and was
      “overlooked.” Nevertheless, the Bulky Item notices were in fact revised
      after the PI Order, but, as discussed below, remained out of compliance.
      The “four isolated instances,” therefore, do not appear to have been the
      result of a City employee mistakenly using a pre-injunction version of
      City-approved notices. To the contrary, these notices were not revised
      post-injunction to comply with the Court’s order until Plaintiffs
      informed the City that these notices violated the PI Order. The City
      does not state that it took any measures, let alone all reasonable



      3The Reply was timely filed on September 8, 2020. The City’s “Objection and
      Request to Strike” the Reply, Dkt. 97, is meritless and is therefore DENIED.



                                           6
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 7 of 13 Page ID #:3807




      measures, between April 13 and August 7 to ensure that non-compliant
      paper notices were not used. 4

             Moreover, Plaintiffs correctly contend that technical violations
      are only excused where the “violating party has taken all reasonable
      steps to comply with the court order.” Reply at 2 (quoting Gen. Signal
      Corp. v. Donallco, Inc., 787 F.2d 1376, 1379 (9th Cir. 1986)). Here,
      creating revised notices reflecting the PI Order would certainly have
      been a reasonable step. Informing the employees who distributed the
      notices that they should not post notices containing any version of the
      prohibited language would have been another reasonable step. Yet, the
      City did neither. While the City instructed LSD employees not to
      enforce the Bulky Item Provision, id. ¶¶ 7-8; see also Wong Decl. ¶ 9, it
      does not appear that they were instructed to post only notices that were
      compliant with the PI Order. To the contrary, the Bulky Item notice
      was amended after the PI Order issued to “delete[] any reference to
      LAMC 56.11(3)(i) and the immediate removal and discard of bulky
      items,” but still stated that storage of Bulky Items was prohibited.
      Wong Decl. ¶ 10 & Ex. A. At the hearing, the City’s attorney stated
      that this change was made due to the mistaken belief that notices could
      address “Bulky Items” so long as they did not reference the “Bulky Item
      Provision.” A notice that contains the substance of the Bulky Item
      Provision, despite failing to reference that provision, is clearly contrary
      to the PI Order. Similarly, the City apparently believed that these
      notices “were not intended to convey that LASAN would be enforcing
      the bulky item provision under LAMC 56.11(3)(i), but rather to
      emphasize to the persons who may have been using the items as a
      shelter that a cleaning was scheduled to take place the next day, and
      the items would be subject to removal at that time.” Id. ¶ 20. This
      position does not square with the plain language of the notice which
      states that “STORAGE OF BULKY ITEMS IN THE PUBLC RIGHT-
      OF-WAY OR ANOTHER PUBLIC AREA IS PROHIBITED.” Id. Ex A.


      4 The City did, however, revise permanent signage regarding clean-ups to
      “omit[] any reference to enforcement of LAMC 56.11(3)(i) or bulky items.”
      Orosco Decl. ¶¶ 18-19.



                                            7
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 8 of 13 Page ID #:3808




      Importantly, the notice further states that “[m]oving this bulky item to
      another public area is not removal.” Id. The notice says nothing about
      a cleaning and expressly prohibits individuals from moving their items
      outside of any purported cleaning area. This notice clearly violates the
      PI Order and the Court rejects the City’s attempts to claim otherwise.
      See Taggart v. Lorenzen, 139 S. Ct. 1795, 1802 (2019) (“[A] party’s
      subjective belief that she was complying with an order ordinarily will
      not insulate her from civil contempt if that belief was objectively
      unreasonable.”). The City does not argue, nor could it, that these
      notices were based on a “good faith and reasonable interpretation” of
      the PI Order. See Dual-Deck, 10 F.3d at 695 (moving party “failed to
      prove by clear and convincing evidence that under a good faith,
      reasonable interpretation of the protective order, [non-moving party]
      did not substantially comply with the order”).

             Third, the City contends that “the notices were short-lived and
      resulted in no harm” because “no bulky items were removed and/or
      discarded solely based on their size and Plaintiffs proffer no evidence
      that any person who stored belongings in the area even saw the notices,
      much less that that they relied on the notices.” Opp’n at 11 (citing
      Wong Decl. ¶ 21). However, the City points to no case law suggesting
      that Plaintiffs must prove that violation of the PI Order caused harm.
      The City also contends that they did not show a “blatant disregard” for
      the Court’s order because “those notices were posted in the very same
      timeframe that City employees were undertaking a comprehensive
      effort to remove references to bulky items on over 3,000 permanent
      signs around the City.” Id. at 11. But willfulness is not a prerequisite
      for civil contempt and the City does not explain how taking actions
      arguably not required by the PI Order renders four violations of the PI
      Order technical or de minimus. See PlayNation Play Sys., Inc. v. Velex
      Corp., 939 F.3d 1205, 1214 (11th Cir. 2019) (even where defendant
      “took ‘massive’ steps in response to the injunction, and it is clear that it
      did not simply ignore the court’s demands,” district court properly
      found defendant in contempt because “it did not take all reasonable
      efforts to comply”).




                                           8
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 9 of 13 Page ID #:3809




             Finally, the City contends that a finding of civil contempt is
      inappropriate where “the notices were already removed by the time of
      filing of Plaintiffs’ motion.” Opp’n at 12-13. And the City has taken
      additional steps to make sure that only compliant notices will be used
      going forward. Orosco Decl. ¶ 33; Wong Decl. ¶ 22. However, that the
      City promises to comply with the PI Order going forward does not save
      it from a finding of contempt. 5 Nevertheless, the Court does consider
      this fact below in determining whether to order sanctions.

             The Court concludes that Plaintiffs have established by clear and
      convincing evidence that the City violated the PI Order. The City has
      not shown that it substantially complied with the PI Order, that it took
      all reasonable steps to comply with the PI order, or that it relied on a
      good faith and reasonable interpretation of the PI Order. Therefore,
      the Court finds the City in contempt.




      5 Vertex Distributing, Inc. v. Falcon Foam Plastics, Inc., 689 F.2d 885 (9th
      Cir. 1982) is distinguishable. In Vertex, the district court had entered a
      consent judgment in 1978 enjoining defendants from using “‘Falcon Foam
      Plastics, Inc.’ . . . . for commercial or publicity purposes.” Id. at 887. The
      plaintiff brought a motion for civil contempt because the defendants “fail[ed]
      to prevent their listings in the 1980 Canoga Park-Reseda-Agoura Yellow
      Pages Directory from appearing under the name ‘Falcon Foam Plastics, Inc.’”
      Id. at 891. The Ninth Circuit affirmed the district court’s conclusion that
      defendants had made every reasonable effort to comply with the court’s order
      and were not in contempt where there was only one violation and where that
      violation was discovered and corrected seven months prior to the plaintiff’s
      filing a motion for an order holding defendants in contempt. Id. at 891 n.5,
      892. Unlike an errant entry in one Yellow Pages directory outside of the
      defendants’ control, the paper notices challenged here were created and
      approved by the City and were distributed by City employees months after
      the PI Order was issued. See Kelly v. Wengler, 822 F.3d 1085, 1096-97 (9th
      Cir. 2016) (distinguishing Vertex from a situation where the non-moving
      party “had not substantially complied with the settlement agreement and
      had failed to take several reasonable steps to ensure compliance”).



                                            9
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 10 of 13 Page ID
                                 #:3810



   B.       Sanctions

          “Sanctions for civil contempt may be imposed to coerce obedience
   to a court order, or to compensate the party pursuing the contempt
   action for injuries resulting from the contemptuous behavior, or both.”
   Gen. Signal, 787 F.2d at 1380. First, Plaintiffs request that the Court
   impose monetary fines at a daily rate of $45,206 until the City files a
   declaration stating that it has taken certain steps to ensure that it will
   not continue to violate the PI Order going forward. 6 Mot. at 20-21. As
   stated above, because the City has now brought itself into compliance
   with the PI Order, the Court concludes that the daily monetary
   sanctions are unnecessary. See SunEarth, Inc. v. Sun Earth Solar
   Power Co., No. C 11-4991 CW, 2012 WL 2344081, at *6 (N.D. Cal. June
   20, 2012) (finding that “Plaintiffs have offered clear and convincing
   evidence that Defendants violated the court order” and that
   “Defendants have not shown that they did everything reasonably
   within their power to avoid these issues” but declining to order a $3,000
   per day sanction because “it is also undisputed that Defendants have
   brought their websites into compliance”). Plaintiffs cast doubt on the

   6   Plaintiffs’ requested declaration includes the following:
            LA Sanitation has: 1) identified and updated all notices used by
            LA Sanitation to be consistent with this Court’s preliminary
            injunction; 2) removed all notices posted around the City stating
            that the City will enforce the Bulky Item Provision; 3) informed
            all members of the Livability Services Division of the Bureau of
            Sanitation, which is the division responsible for implementation
            of CARE and CARE+, that the Court’s injunction prohibits the
            City from both removing and destroying items based on the size
            of the items, and it prohibits the City from posting notices
            stating the City’s intention to either remove or destroy Bulky
            Items; and 4) submitted a report to the Los Angeles City
            Council, informing them of this motion and providing a copy of
            this Court’s Preliminary Injunction, [t]his declaration, and this
            order.

   Mot. at 20-21.



                                            10
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 11 of 13 Page ID
                                 #:3811



   City’s intentions to continue to comply with the PI Order noting that
   the City’s declarants stated only that the City “suspended” use of the
   improper Bulky Item notices and that it has done so “out of an
   abundance of caution” and to “avoid further disputes.” Reply at 9
   (citing Orosco Decl. ¶ 33; Wong Decl. ¶ 22). This Order makes clear
   that use of the two challenged notices violates the PI Order, which
   should obviate this concern. In any event, the Court cannot grant civil
   monetary contempt sanctions based on Plaintiffs’ belief that the City is
   likely to violate the PI Order in the future. However, the Court orders
   the City to 1) provide notice in writing to the responsible parties in the
   Sanitation department that if further violations occur, the Court will
   issue an order to show cause why they should not be held in contempt
   and 2) file a declaration no later than October 28, 2020 attaching a copy
   of that notice indicating the name of each person to whom the notice
   was sent.

          Next, Plaintiffs request that “the City be ordered to post remedial
   notices or in the alternative, pay damages to Plaintiffs to do so
   themselves” and that “the Court order the parties to meet and confer
   about the contents of the remedial notices, and file a copy of the agreed-
   upon notice with this Court after it is posted.” Mot. at 21-22. The City
   contends that “it is unnecessary to impose the burden and expense of
   posting remedial notices” because of “the lack of any evidence that any
   Plaintiff (or any person for that matter) acted in reliance on the notices
   raised in Plaintiffs’ motion,” and the only case cited by Plaintiffs does
   not provide adequate support for this remedial sanction. Opp’n at 16.
   “District courts have broad equitable power to order appropriate relief
   in civil contempt proceedings.” SEC v. Hickey, 322 F.3d 1123, 1128
   (9th Cir. 2003). Non-monetary sanctions are permissible in civil
   contempt cases to “return Plaintiffs as nearly as possible to the position
   they would have occupied had [the non-moving party] not violated the
   [order].” Kelly, 822 F.3d at 1097. The Court determines the corrective
   notices will serve this function here. The Court orders the parties to
   meet and confer about the contents of the notice and file a copy of the
   agreed-upon notice with the Court no later than September 30, 2020.
   The City is ordered to post the agreed-upon notice in the affected areas



                                      11
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 12 of 13 Page ID
                                 #:3812



   for a period of at least two weeks. The Court further orders the City to
   submit a declaration of compliance no later than October 28, 2020
   stating that the remedial notices were posted as ordered by the Court.

          Finally, Plaintiffs seek attorneys’ fees for bringing this motion.
   Mot. at 22. “[T]he trial court should have the discretion to analyze each
   contempt case individually and decide whether an award of fees and
   expenses is appropriate as a remedial measure.” Perry v. O’Donnell,
   759 F.2d 702, 705 (9th Cir. 1985). However, attorneys’ fees cannot be
   awarded where they “were not caused by [a] violation of the [court
   order].” Gen. Signal, 787 F.2d at 1380 (rejecting request for attorneys’
   fees expended to obtain the underlying consent judgment “because
   these fees were not caused by [defendant’s] violation of the consent
   judgment”). Here, the parties’ meet-and-confer efforts had already
   caused the City to stop violating the PI Order and commit to ensuring
   proper notices would be used going forward. On August 10, City
   Attorneys told Plaintiffs’ counsel that “[t]he City’s attached CARE+
   notice is the existing form of the paper notice used for future CARE+
   comprehensive cleanups” and “the City will not be posting additional
   paper notices for items designed to be used as shelters.” Myers Decl.
   Ex. Q at 3. Although the City did post such signs two days later,
   apparently due to a Sanitation employee accidentally using the wrong
   piece of paper, City Attorneys reiterated this promise on August 17
   before Plaintiffs filed the instant motion. Id. Ex. T at 1. Because the
   City’s violations were already resolved prior to Plaintiffs filing this
   motion, the City’s violation of the PI Order is not the cause of Plaintiffs’
   asserted damages. 7 Therefore, the Court declines to award attorneys’
   fees.


   7 The Court’s conclusion is not intended to indicate approval of the City’s
   conduct in waiting to comply with the PI Order until violations were
   identified by Plaintiffs. The Court will consider in any future motions the
   extent to which the City took affirmative take steps to comply with the PI
   Order and this Order. Nevertheless, the Court always encourages parties to
   resolve disputes on their own and, to the extent they are able to do so, save
   the Court time and effort.



                                         12
Case 2:19-cv-06182-DSF-PLA Document 106 Filed 09/23/20 Page 13 of 13 Page ID
                                 #:3813



                            IV. CONCLUSION

         Plaintiffs’ motion for an order to show cause why the City should
   not be held in civil contempt for failing to comply with the Preliminary
   Injunction issued by this Court on April 13, 2020 is GRANTED in part.
   The Court finds the City in contempt of Court as described above. The
   Court orders the City to post remedial paper notices as agreed-to by the
   parties for two weeks in any area where the improper notices were used
   between April 14, 2020 and the date of this Order. The Court further
   orders the City to submit a declaration of compliance with this Order as
   described above no later than October 28, 2020.

               IT IS SO ORDERED.

    Date: September 23, 2020              ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                     13
